IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40912
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,
versus

ANGEL ELIZONDO-ESTRADA, also known as Angel Anaya-Franco,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-00-CR-187-1
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     In this appeal following his guilty-plea conviction for

illegally reentering the United States after having been

deported, Angel Elizondo-Estrada (Elizondo) contends that a prior

aggravated-felony conviction is an element of the offense of

illegal reentry.   He argues that because this element was not

included in his indictment, his sentence should be vacated and he

should be resentenced to a prison term of no more than two years.

Elizondo acknowledges that in Almendarez-Torres v. United States,

523 U.S. 224 (1998), the Supreme Court held that a prior felony


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 00-40912
                                  -2-

conviction under 8 U.S.C. § 1326(b)(2) was merely a sentencing

factor and thus need not be alleged in the indictment.     He notes

that in its subsequent decision in Apprendi v. New Jersey, 530

U.S. 466, 120 S. Ct. 2348, 2362 (2000), the Supreme Court stated

that it was arguable that Almendarez-Torres was decided

incorrectly.     However, Elizondo concedes that Almendarez-Torres

forecloses the issue, so that he now raises it only in order to

preserve his right to further review of the issue.

     In light of the clear precedent of Almendarez-Torres,

Elizondo has failed to show that he is entitled to the relief he

seeks.   See United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.

2000), cert. denied, 121 S. Ct. 1214 (2001).    The judgment of the

district court is therefore AFFIRMED.

     AFFIRMED.